         Case 6:20-cv-02036-MK          Document 18        Filed 01/21/21   Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

JACOB DANIEL ANDERSON,

                Plaintiff,                                          Case. No. 6:20-cv-02036-MK

           v.                                                       OPINION AND ORDER

STATE OF OREGON; and
MARION COUNTY, OREGON,

            Defendants.
_____________________________

MCSHANE, Judge:

       Pro se Plaintiff Jacob Anderson seeks leave to proceed in forma pauperis (“IFP”). See ECF

No. 2. The Court, under 28 U.S.C. § 1915(e)(2), must screen applications to proceed IFP and

dismiss any case that is frivolous or malicious, or fails to state a claim on which relief may be

granted. This Court will also construe pro se pleadings liberally. Haines v. Kerner, 404 U.S. 519,

520–21 (1972); Karim-Panahi v. Los Angeles Police Dep’t, 839 F.2d 621, 623 (9th Cir. 1988).

       Plaintiff challenges the collection of custody payments and a state court conviction. Pl.’s

Compl. 3-4, ECF No. 1. Plaintiff cites several constitutional and statutory grounds for his claim,

alleging that Defendants have “refused to return things wrongfully seized” and violated Plaintiff’s

due process rights. Pl.’s Compl. 3. Plaintiff seeks $250,000 in damages, imposition of sanctions,

and a reversal of his felony conviction. Pl.’s Compl. 5.

       Plaintiff’s complaint is an end run around state court proceedings and as such, his claims

are barred by the Rooker-Feldman doctrine. The Rooker–Feldman doctrine deprives federal

district courts of jurisdiction over cases directly challenging a state court judgment. Exxon Mobil

1 – OPINION AND ORDER
           Case 6:20-cv-02036-MK          Document 18       Filed 01/21/21     Page 2 of 2




Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 292 (2005); Amerisourcebergen Corp. v. Roden,

495 F.3d 1143, 1153 (9th Cir. 2007). The Rooker-Feldman doctrine “is confined to cases of the

kind from which the doctrine acquired its name: cases brought by state court losers complaining

of injuries caused by state court judgments rendered before the district court proceedings

commenced and inviting district court review and rejection of those judgments.” Exxon, 544 U.S.

at 284.

          Because Plaintiff argues that his alleged injuries stem from state court errors, his claims

violate the Rooker-Feldman doctrine by “inviting district court review and rejection of…[state

court] judgements.” Id. The Court is thus precluded from hearing Plaintiff’s claims because they

seek to collaterally attack prior state court decisions. See Ignacio v. Judges of U.S. Court of Appeals

for the Ninth Circuit, 453 F.3d 1160, 1165 (9th Cir. 2006); Dist. of Columbia Court of Appeals v.

Feldman, 460 U.S. 462, 482 & n.16 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 415–16

(1923).

                                           CONCLUSION

          Because Plaintiff’s complaint fails to state a claim on which relief may be granted, his IFP

application, ECF No. 2, is DENIED and this action is DISMISSED with prejudice. All other

pending motions are DENIED as moot.



IT IS SO ORDERED.

          DATED this 21st day of January, 2021.


                                                _____/s/ Michael McShane       ______
                                                         Michael McShane
                                                    United States District Judge




2 – OPINION AND ORDER
